an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Bunyan, J.), dated February 10, 2006, as granted those branches of the separate motions of the defendant third-party plaintiff and the third-party defendant which were for leave to renew their prior separate motions, inter alia, pursuant to CPLR 4404 (a) to set aside a jury verdict awarding damages to the plaintiff, which motions had been determined, in part, in an amended order of the same court dated January 24, 2005, and granted a new trial on the issue of damages, and the defendant third-party plaintiff and the third-party defendant separately cross-appeal, as limited by their respective briefs, from so much of the same order as denied those branches of their separate motions which were to dismiss the complaint as a sanction for the plaintiffs allegedly fraudulent representations at the trial.
Ordered that the appeal and cross-appeals are dismissed as academic, without costs or disbursements, in light of our determination of an appeal and cross appeal from an interlocutory judgment of the Supreme Court, Kings County, dated June 28, 2005 (see Brooks v Maintenance Serv. Resources, Inc., 44 AD3d 887 [2007] [decided herewith]). Schmidt, J.P., Mastro and Dillon, JJ., concur.